 Case 2:20-cv-05076-JAK-SP Document 32 Filed 12/28/20 Page 1 of 15 Page ID #:392

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.    LA CV20-05076 JAK (SPx)                                         Date    December 28, 2020
 Title       Keith Tennison v. Hub Group Trucking, Inc. et al.




 Present: The Honorable           JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                   T. Jackson                                             Not Reported
                  Deputy Clerk                                     Court Reporter / Recorder
          Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                    Not Present                                            Not Present


 Proceedings:            (IN CHAMBERS) ORDER RE PLAINTIFF’S MOTION TO REMAND (DKT.
                         12);

                         DEFENDANTS’ MOTION TO DISMISS (DKT. 14);

                         DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE (DKT. 15);

                         REQUEST BY DEFENDANTS HUB GROUP TRUCKING, INC. AND
                         ESTENSON LOGISTICS, LLC TO FILE OPPOSITION TO PLAINTIFF’S
                         MOTION TO REMAND (DKT. 21)

On April 27, 2020, Keith Tennison (“Tennison” or “Plaintiff”) filed this putative class action in the Los
Angeles County Superior Court. Dkt. 1-2 (the “Complaint”). The Complaint advances eight causes of
action: causes of action: (i) failure to pay overtime wages in violation of Cal. Lab. Code §§ 510 and
1198; (ii) failure to pay minimum wages in violation of Cal. Lab. Code § 1197; (iii) failure to pay overtime
wages at the legal overtime pay rate in violation of Cal. Lab. Code § 1194(a); (iv) failure to provide meal
periods or premiums in violation of Cal. Lab. Code §§ 226.7(a) and 512; (v) failure to authorize and
permit paid rest periods violation of Cal. Lab. Code §§ 226.7(a) and 516; (vi) failure to furnish accurate
itemized wage statements in violation of Cal. Lab. Code § 226; (vii) failure to pay wages due at
termination in violation of Cal. Lab. Code § 203; and (viii) unfair business practices in violation of the
Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200 et seq. On June 8, 2020, Estenson Logistics,
LLC and HUB Group Trucking, Inc. (“Defendants”) removed the action pursuant to the Class Action
Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1332(d). Dkt. 1.

On July 2, 2020, Plaintiff filed a Motion to Remand Case to Los Angeles Superior Court. Dkt. 12 (the
“Motion to Remand”). Defendants filed a request to file an untimely opposition on August 7, 2020. Dkt.
21; Dkt. 22 (the “MTR Opposition”), which Plaintiff opposed. Dkt. 24 at 4. Plaintiff filed a reply on August
21, 2020. Dkt. 24 (the “MTR Reply”).

On July 6, 2020, Defendants filed a Motion to Dismiss. Dkt. 14 (the “Motion to Dismiss”). Defendants
also filed a Request for Judicial Notice. Dkt. 15 (the “RFN”). Plaintiff filed an opposition on July 27,
2020. Dkt. 19 (the “MTD Opposition”). Defendants filed a Reply on August 10, 2020. Dkt. 23 (the “MTD
Reply”).

                                                                                                Page 1 of 15
     Case 2:20-cv-05076-JAK-SP Document 32 Filed 12/28/20 Page 2 of 15 Page ID #:393

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.      LA CV20-05076 JAK (SPx)                                         Date    December 28, 2020
 Title         Keith Tennison v. Hub Group Trucking, Inc. et al.

There is no showing that accepting the late-filed MTR Opposition would prejudice Plaintiff. Therefore,
the Request is GRANTED. For the reasons stated in this Order, the Motion to Remand is DENIED, and
the Motion to Dismiss is GRANTED-IN-PART, with leave to amend, and DENIED-IN-PART. The
documents in the RFN are not determinative of the issues presented by the Motion to Remand or the
Motion to Dismiss. Therefore, the RFN is MOOT.

I.        Background

          A.     The Parties

It is alleged that Tennison is a resident of San Bernardino County who has worked for Defendants as a
non-exempt hourly employee. Dkt. 1-2 ¶ 9. Plaintiff seeks to represent the following eight classes, each
of which is comprised of California-based, non-exempt, hourly-paid, current and former employees who
are California citizens:

     1.   those to whom Defendants failed to pay overtime wages during the applicable time period (the
          “Overtime Class”);
     2.   those to whom Defendants failed to pay the required minimum wage during the applicable time
          period (the “Minimum Wage Class”);
     3.   those to whom Defendants failed to pay the premium rate for overtime pay during the applicable
          time period (the “Overtime Rate Class”);
     4.   those to whom Defendants failed to provide with meal periods during the relevant time period
          (the “Meal Period Class”);
     5.   those to whom Defendants failed to provide with rest periods during the relevant time period
          (the “Rest Period Class”);
     6.   those to whom Defendants failed to provide with accurate itemized wage statements during the
          relevant time period (the “Wage Statement Class”);
     7.   those to whom Defendants failed to pay all wages due upon termination during the applicable
          time period (the “LC 203 Class”); and
     8.   those who have been harmed by Defendants’ unlawful, unfair, and/or fraudulent business acts
          or practices during the relevant time period (the “17200 Class”).

Id. ¶ 29.

It is alleged that Defendant Hub Group Trucking, Inc. is a Delaware corporation operating in California.
Id. ¶ 12. It is alleged that Defendant Estenson Logistics, LLC is a Delaware limited liability company
operating in California. Id. It is further alleged that Defendants acted as joint employers of Plaintiff. Id.

          B.     Substantive Allegations in the Complaint

It is alleged that Defendants scheduled and required members of the Overtime Class to work more than
eight hours per workday or 40 hours per workweek, but did not compensate them at the required
overtime rates. Dkt. 1-2 ¶ 41(b).

It is alleged that Defendants required members of the Minimum Wage Class to remain “under
Defendant's control” for time periods for which they were not paid. It is alleged that this resulted in the
                                                                                                  Page 2 of 15
 Case 2:20-cv-05076-JAK-SP Document 32 Filed 12/28/20 Page 3 of 15 Page ID #:394

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.     LA CV20-05076 JAK (SPx)                                         Date    December 28, 2020
 Title        Keith Tennison v. Hub Group Trucking, Inc. et al.

payment of wages at an hourly rate that was below the required minimum wage. Id. ¶ 50.

It is alleged that Defendants required members of the Overtime Rate Class to work in excess of eight
hours per workday or 40 hours per workweek. However, Defendants allegedly failed to pay these
persons the premium rate for this overtime work. Id. ¶ 60(c).

It is alleged that members of the Meal Period Class consistently worked more than five hours per shift,
and that some members of the Meal Period Class consistently worked more than ten hours per shift. Id.
¶¶ 72-73. However, Defendants, “[a]s a matter of… established company policy,” allegedly failed to
provide members of the Meal Period Class with the corresponding, required meal periods. Id. ¶ 76.

It is alleged that members of the Rest Period Class consistently worked more than four hours per shift,
which entitled them to a rest period of at least ten minutes. Id. ¶ 84. However, Defendants, “[a]s a
matter of… established company policy,” allegedly failed to authorize and provide these rest periods.
Id. ¶ 85.

It is alleged that, during the relevant pay periods, Defendants did not provide members of the Wage
Statement Class with accurate, itemized wage statements with all required information, including the
total hours worked, gross wages earned, net wages earned, all deductions, and all applicable hourly
rates in effect during the pay period and the hours worked at each rate. Id. ¶ 95. It is further alleged that
these inaccuracies “misled” members of the Wage Statement Class. Id.

It is alleged that members of the LC 203 Class are no longer employed by Defendants. Id. ¶ 101. It is
further alleged that Defendants had a “consistent and uniform policy, practice and procedure” of willfully
failing to pay the earned wages at the time of termination or within seventy-two hours of resignation,
and that Defendants did not pay them until at least 30 days. Id. ¶¶ 102-03.

Finally, it is alleged that these employment practices constitute unfair business practices in violation of
Cal. Bus. & Prof. Code § 17200. Id. ¶ 112.

         C.    Allegations in the Notice of Removal and Supporting Evidence

In the Notice of Removal, Defendants state that Estenson is a Delaware LLC whose principal place of
business is in Illinois. Dkt. 1 ¶ 12. The Declaration of Michele McDermott supports this statement.
McDermott declares that she is the Chief Human Resources officer for Hub Group, Inc., and that it is
the parent company of Hub Group Trucking, Inc. She also declares that Hub Group Trucking, Inc. is the
sole member of Defendant Estenson Logistics, LLC. Dkt. 1-5 ¶¶ 2-3.

Defendants also state that, based on employment records and allegations in the Complaint, Plaintiff is a
California citizen. Id. ¶¶ 13-14. The Declaration of Raquel Selland supports this statement. Selland
declares that she is a Human Resources Manager for Estenson Logistics, LLC. Dkt. 1-4 ¶¶ 1, 4. Based
on the foregoing, Defendants contend that the minimal diversity requirement of 28 U.S.C. § 1332(d) is
satisfied.

Defendants contend that the number of potential class members exceeds 100. Defendants state that
Plaintiff was an hourly employee of Estenson, and that he worked as a truck driver. Defendants also
                                                                                                 Page 3 of 15
 Case 2:20-cv-05076-JAK-SP Document 32 Filed 12/28/20 Page 4 of 15 Page ID #:395

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.     LA CV20-05076 JAK (SPx)                                         Date    December 28, 2020
 Title        Keith Tennison v. Hub Group Trucking, Inc. et al.

identify 1837 current and former non-exempt truck drivers whose last-known addresses and
assignments were in California between April 27, 2016 and December 31, 2019. Id. ¶¶ 7-9.

Finally, Defendants state that the amount in controversy exceeds $5 million. In support of this
statement Defendants submit the following estimates of Plaintiff’s claims, as well as a claim for
attorney’s fees of at least 25 percent of any recovery:

                        Claim                                         Amount in Controversy
                Minimum Wage Claim                                        $1,496,100
             Meal and Rest Break Claims                                   $2,992,200
                Wage Statement Claim                                       $1,574,550
                Waiting Time Penalties                                     $2,407,200
                       Subtotal                                            $8,470,050
          Attorney’s Fees (25% contingency)                                $2,117,513
                         Total                                            $10,587,563

To support of these calculations, Defendants submitted the Declaration of Paloma P. Peracchio. Dkt. 1-
1. Peracchio declares that she is an attorney with Ogletree Deakins Nash Smoak & Stewart, P.C.,
which is representing Defendants in this action. Dkt. Id. ¶ 1. Peracchio also declares that she has
represented Defendants in another putative class action advancing similar claims. Id. ¶ 5. Peracchio
then declares that, in connection with this prior action, Karl Stadick, a Financial Systems Administrator
for Defendants, prepared an Excel spreadsheet which identified all current and former non-exempt
truck drivers employed by Defendants between September 2, 2016 and December 31, 2019. Id. ¶ 6.
This spreadsheet also identified the last known address for each driver. Id. Based on the same
information, Peracchio created a new spreadsheet, which excluded truck drivers who resided outside of
California during their employment, were assigned to departments outside of California, or were
inactive. Id. ¶ 11. This resulted in a calculation of 1837 drivers who are putative class members. Id. ¶
12.

As to the minimum wage claim, Peracchio declares that she calculated that class members collectively
worked 149,610 weeks during the relevant time period as measured by the applicable statutes of
limitations. Id. ¶ 16a. She then declares that, assuming a violation rate of one hour of unpaid time per
week and a minimum wage of $10, the amount in controversy is $1,496,100 with respect to the first
cause of action. Id. ¶ 17.

As to the meal and rest break claims, Peracchio again declares that class members collectively worked
149,610 weeks during the relevant time period. Applying Plaintiff’s allegations that members of the
Meal and Rest Period Classes “consistently” worked more than four or five hours per shift and that
Defendants had a “company policy” not to permit breaks, Peracchio assumes that each class member
missed one meal period and one rest period per week. Id. ¶¶ 18-21. She then declares that this results
in a potential recovery of $1,496,100 for the meal period cause of action and $1,496,100 for the rest
period cause of action. Id. ¶¶ 22-23.

As to the wage statement claim, Peracchio declares that she again identified the number of putative
class members, then used the spreadsheet to calculate that these individuals received 31,491 wage
statements during this period. Id. ¶ 24. She then states that she assumed a penalty of $50 for each
violation, rather than $50 for the first violation and $100 for each subsequent violation. Id. Multiplying
                                                                                                 Page 4 of 15
  Case 2:20-cv-05076-JAK-SP Document 32 Filed 12/28/20 Page 5 of 15 Page ID #:396

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.     LA CV20-05076 JAK (SPx)                                           Date    December 28, 2020
 Title        Keith Tennison v. Hub Group Trucking, Inc. et al.

$50 by 31,491 results in a calculation of potential damages of $1,574,550. Id. Peracchio states that she
assumed a 100% violation rate based on Plaintiff’s allegations that Defendants failed to provide
accurate wage statements as a “pattern of practice.” Id. ¶ 25.

As to the failure to pay wages due at termination claim, Peracchio declares that she used the same
spreadsheet to identify 1003 putative class members whose employment was terminated between April
27, 2017 and December 31, 2019. Id. ¶ 26. Peracchio declares that she then applied the lowest
potential minimum wage of $10 per hour, to an eight hour day, for a daily amount of $80 per class
member. She then multiplied that amount by 30 days to determine the maximum statutory penalty. Id.
She declares that this resulted in the calculation of $2,407,200 as the amount in controversy with
respect to this cause of action. Id.

II.      Legal Standards

         A.     Jurisdiction Under CAFA

“CAFA gives federal district courts original jurisdiction over class actions in which the class members
number at least 100, at least one plaintiff is diverse in citizenship from any defendant, and the
aggregate amount in controversy exceeds $5 million, exclusive of interest and costs.” Ibarra v.
Manheim Investments, Inc., 775 F.3d 1193, 1195 (9th Cir. 2015). “In determining the amount in
controversy, courts first look to the complaint. Generally, the sum claimed by the plaintiff controls if the
claim is apparently made in good faith.” Id. at 1197 (internal citations and quotation marks omitted).
“Whether damages are unstated in a complaint, or, in the defendant's view are understated, the
defendant seeking removal bears the burden to show by a preponderance of the evidence that the
aggregate amount in controversy exceeds $5 million when federal jurisdiction is challenged.” Id.

A defendant is only required to file a notice of removal that includes “a plausible allegation that the
amount in controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin Operating Co. v.
Owens, 574 U.S. 81, 89 (2014). However, if a plaintiff contests these allegations, “both sides submit
proof and the court decides, by a preponderance of the evidence, whether the amount-in-controversy
requirement has been satisfied.” Id. at 88.

The Ninth Circuit has explained that, like other attacks on jurisdictional allegations, a motion to remand
following a removal pursuant to CAFA may be either “facial” or “factual.” Salter v. Qual. Carriers, Inc.,
974 F.3d 959, 964 (9th Cir. 2020). “A ‘facial’ attack accepts the truth of the plaintiff's allegations but
asserts that they ‘are insufficient on their face to invoke federal jurisdiction.’” Id. (quoting Leite v. Crane
Co., 749 F.3d 1117, 1121 (9th Cir. 2014)). In reviewing a facial attack on jurisdiction, the court accepts
the allegations as true, draws all reasonable inferences in the defendant's favor, and determines
whether the allegations are sufficient as a legal matter to invoke the court's jurisdiction. Id.

A factual attack “contests the truth of the plaintiff's factual allegations, usually by introducing evidence
outside the pleadings.” Id. However, introducing extrinsic evidence is not necessary: a factual attack
“need only challenge the truth of the defendant's jurisdictional allegations by making a reasoned
argument as to why any assumptions on which they are based are not supported by evidence.” Harris
v. KM Industrial, Inc., 980 F.3d 694, 700 (9th Cir. 2020).


                                                                                                   Page 5 of 15
 Case 2:20-cv-05076-JAK-SP Document 32 Filed 12/28/20 Page 6 of 15 Page ID #:397

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.     LA CV20-05076 JAK (SPx)                                          Date    December 28, 2020
 Title        Keith Tennison v. Hub Group Trucking, Inc. et al.

The preponderance of the evidence standard requires that “the defendant must provide evidence
establishing that it is more likely than not that the amount in controversy exceeds” $5 million. Sanchez
v. Monumental Life Ins. Co., 102 F.3d 398, 404 (9th Cir. 1996) (internal quotation marks omitted). The
parties may submit evidence, including affidavits or declarations, or other “‘summary-judgment-type
evidence relevant to the amount in controversy at the time of removal.’” Ibarra, 775 F.3d at 1197
(quoting Singer v. State Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997)). “[A] defendant
cannot establish removal jurisdiction by mere speculation and conjecture, with unreasonable
assumptions.” Id.

“CAFA's requirements are to be tested by consideration of real evidence and the reality of what is at
stake in the litigation, using reasonable assumptions underlying the defendant's theory of damages
exposure.” Id. at 1198. “As with other important areas of our law, evidence may be direct or
circumstantial. In either event, a damages assessment may require a chain of reasoning that includes
assumptions. When that is so, those assumptions cannot be pulled from thin air but need some
reasonable ground underlying them.” Id. at 1199. “Under the preponderance of the evidence standard,
if the evidence submitted by both sides is balanced, in equipoise, the scales tip against federal-court
jurisdiction.” Id.

“An assumption may be reasonable if it is founded on the allegations of the complaint.”
Arias v. Residence Inn by Marriott, 936 F.3d 920, 925 (9th Cir. 2019) (quoting Ibarra, 775 F.3d at 1198-
99). For example, a defendant may proffer evidence that establishes the number of employees who
meet the class description, their average rate of pay, and the number of qualifying workweeks. The
defendant may then estimate the amount in controversy by making reasonable assumptions about
potential violation rates based on the allegations in the complaint. Id. at 925-27 (citing Lacross v. Knight
Transp., Inc., 775 F.3d 1200 (9th Cir. 2015)). See Silva v. AvalonBay Cmtys., Inc., No. 2:15-CV-04157-
JAK-PLAx, 2015 WL 11422302, at *4-5 (C.D. Cal. Oct. 8, 2015).

These standards reflect the principle that the amount in controversy is an “estimate of the total amount
in dispute, not a prospective assessment of defendant's liability.” Lewis v. Verizon Commc'ns, Inc. 627
F.3d 395, 400 (9th Cir. 2010). This protects a defendant from the need to “concede liability” to argue
successfully for jurisdiction under CAFA. Id.; accord Herrera v. Carmax Auto Superstores Cal., LLC,
No. 5:14-CV-00776-MWF-VBKx, 2014 WL 12586254, at *2 (C.D. Cal. Jun. 12, 2014) (“But when a
complaint vaguely alleges ‘consistent’ violations based on the defendant's ‘uniform policies,’ the
removing defendant is often incapable of producing any evidence going directly to the frequency of the
violations, especially given that the defendant likely disagrees that any violation occurred at all.”).

Under certain circumstances, attorney's fees may also be included in calculating the amount in
controversy. “[I]f the law entitles the plaintiff to future attorneys' fees if the action succeeds, then there
is no question that future attorneys' fees are at stake in the litigation, and the defendant may attempt to
prove that future attorneys' fees should be included in the amount in controversy.” Fritsch v. Swift
Transp. Co. of Ariz., 899 F.3d 785, 794 (9th Cir. 2018) (internal quotation marks, citation and brackets
omitted). However, “a court's calculation of future attorneys' fees is limited by the applicable contractual
or statutory requirements that allow fee-shifting in the first place.” Id. at 796. For example,

         [a] state may adopt the lodestar method for determining reasonable attorneys' fees under
         certain statutes, see Ketchum v. Moses, 24 Cal. 4th 1122, 1131 (2001), or (as in this case) not
                                                                                                  Page 6 of 15
  Case 2:20-cv-05076-JAK-SP Document 32 Filed 12/28/20 Page 7 of 15 Page ID #:398

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.      LA CV20-05076 JAK (SPx)                                         Date    December 28, 2020
 Title         Keith Tennison v. Hub Group Trucking, Inc. et al.

         allow recovery of attorneys' fees for legal work on certain types of claims, see Kirby v. Immoos
         Fire Prot., Inc., 53 Cal. 4th 1244, 1255 (2012) (stating that the attorneys' fees shifting provisions
         in California Labor Code §§ 218.5 and 1194 do not apply to legal work relating to meal and rest
         period claims). The court's determination regarding the amount of attorneys' fees at stake must
         take into account these statutory and contractual restrictions.

Id. Moreover, as with its assessment of potential damages, “the defendant must prove the amount of
attorneys' fees at stake by a preponderance of the evidence[.]” Id.

         B.     Motion to Dismiss

Fed. R. Civ. P. 8(a) provides that a “pleading that states a claim for relief must contain . . . a short and
plain statement of the claim showing that the pleader is entitled to relief.” The pleading that states a
claim must state facts sufficient to show that a claim for relief is plausible on its face. See Bell Atl. Corp.
v. Twombly, 550 U.S. 544, 570 (2007). The complaint need not include detailed factual allegations but
must provide more than a “formulaic recitation of the elements of a cause of action.” Id. at 555. “The
plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer
possibility that a defendant has acted unlawfully. Where a complaint pleads facts that are ‘merely
consistent with’ a defendant’s liability, it stops short of the line between possibility and plausibility of
entitlement to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and citations
omitted).

Fed. R. Civ. P. 12(b)(6) permits a party to move to dismiss a cause of action that fails to state a claim. It
is appropriate to grant such a motion only where the complaint lacks a cognizable legal theory or
sufficient facts to support one. See Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th
Cir. 2008). In considering a motion to dismiss, the allegations in the challenged complaint are deemed
true and must be construed in the light most favorable to the non-moving party. See Cahill v. Liberty
Mut. Ins. Co., 80 F.3d 336, 337-38 (9th Cir. 1996). However, a court need not “accept as true
allegations that contradict matters properly subject to judicial notice or by exhibit. Nor is the court
required to accept as true allegations that are merely conclusory, unwarranted deductions of fact, or
unreasonable inferences.” In re Gilead Sciences Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008) (citing
Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001)).

If a motion to dismiss is granted, the court should “freely give leave [to amend] when justice so requires.”
Fed. R. Civ. P. 15(a)(2). Although this policy is to be applied “with extreme liberality,” Owens v. Kaiser
Found. Health Plan, Inc., 244 F.3d 708, 712 (9th Cir. 2001), allowing leave to amend is inappropriate in
circumstances where litigants have failed to cure previously identified deficiencies, or where an
amendment would be futile. See Foman v. Davis, 371 U.S. 178, 182 (1962); Allen v. City of Beverly Hills,
911 F.2d 367, 374 (9th Cir. 1990).




                                                                                                   Page 7 of 15
  Case 2:20-cv-05076-JAK-SP Document 32 Filed 12/28/20 Page 8 of 15 Page ID #:399

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                     CIVIL MINUTES – GENERAL

 Case No.     LA CV20-05076 JAK (SPx)                                       Date    December 28, 2020
 Title        Keith Tennison v. Hub Group Trucking, Inc. et al.

III.     Analysis

         A.    The Motion to Remand

               1.     Positions of the Parties

Plaintiff raises several issues with respect to certain of the assumptions made in Defendants’ Notice of
Removal. First, Plaintiff argues that the class definitions do not encompass all of Defendants’
employees. Plaintiff explains that the Rest Period Class is limited to the employees “to whom
Defendants failed to provide the legally requisite class periods,” and that the Minimum Wage Class is
limited to the employees to whom Defendants failed to pay the minimum wage.

Second, Plaintiff argues that the minimum wage claim is premised on Defendants’ failure to pay
employees for safety checks before and after a trip, and which “do not take long.” Plaintiff argues the
alleged violations amount to no more than ten minutes per week.

Third, Plaintiff contends that assuming a violation of one meal period and one rest period per week is
speculative. Plaintiff explains that violations can only occur on intrastate routes because California’s
wage and hour laws only apply to employment actions within the state. Therefore, Plaintiff argues, a
violation of once every two weeks is more reasonable.

Fourth, Plaintiff argues that the assumed 100% violation rate for the wage statement cause of action is
speculative. Plaintiff contends that a 50% is appropriate.

Finally, Plaintiff argues that assuming an attorney’s fee award of 25% of the gross recovery is
speculative and contrary to Arias.

Defendants respond that these objections are unsupported by evidence or are contrary to allegations in
the Complaint. Defendants also submitted the Declaration of Roy Sheraden. Dkt. 22-1 (the “Sheraden
Declaration”). Sheraden declares that he is a Regional Vice President for Hub Group, Inc. Id. ¶ 1.
Sheraden also declares that he oversees, and is generally familiar with Defendants’ operations at 30
facilities in California. Id. He then provides statements as to how California drivers are assigned to
routes and what percentage of routes are within California. Id. ¶¶ 2-4.

               2.     Application

Based on a review of the evidence and corresponding arguments, Defendants have met their burden to
establish that the amount in controversy exceeds $5 million.

Plaintiff’s argument that the Minimum Wage Class, the Meal Period Class, and the Rest Period Class
should be smaller is unpersuasive. The Complaint defines members of these classes as individuals to
whom Defendant failed to pay the minimum wage or to whom rest breaks were denied. This does not
show that the size of each of these classes is different than what Defendants calculated or that those
calculations were unreasonable. Plaintiff did not present rebuttal evidence that, because certain
employees worked part-time, they were not eligible for meal and rest breaks. Further, unlike the
defendants in Harris, who “failed to provide any further description of relevant factors, including shift
                                                                                               Page 8 of 15
  Case 2:20-cv-05076-JAK-SP Document 32 Filed 12/28/20 Page 9 of 15 Page ID #:400

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.     LA CV20-05076 JAK (SPx)                                          Date    December 28, 2020
 Title        Keith Tennison v. Hub Group Trucking, Inc. et al.

length, the number of days [class members] worked per week, or whether they took vacations or leaves
of absence,” 980 F.3d at 700 (internal quotation marks omitted), Defendants here presented the
Selland Declaration. Selland declares that the “majority of non-exempt truck drivers in California
typically work at least 40 hours per week.” Dkt. 1-4 ¶ 8.

Plaintiff’s contention as to the minimum wage estimate is persuasive. Plaintiff argues that Defendant
has misconstrued the Complaint, and that only minutes per week are at issue. This qualifies as “a
reasoned argument as to why… [Defendant’s assumptions] are not supported by evidence.” Harris, 980
F.3d at 700. Therefore, Plaintiff’s estimate of the amount in controversy under this claim as $299,200, is
more reasonable than Defendants’ estimate of $1,496,100.

Plaintiff’s argument as to the appropriate amount for the meal and rest break violations is unpersuasive.
Plaintiff contends that a significant number of California-based drivers are assigned to interstate routes,
thereby reducing the amount of time when California’s meal and rest break laws apply. Defendants
rebutted this argument through the Sheraden Declaration. Sheraden estimates that, based on his
experience overseeing Hub Group and Estenson’s operations in California, 95% of the routes driven
are within California. Dkt. 22-1 ¶ 4. This evidence is sufficient under the “by a preponderance” standard.
In light of this determination, Defendants’ estimate is reasonable.

Also unpersuasive is Plaintiff’s argument that the 100% violation rate for wage statement claims is
improper. Plaintiff does not present any evidence that this rate is unrealistic in light of the allegations in
the Complaint. Nor did Plaintiff present “a reasoned argument as to why… [Defendant’s assumptions]
are not supported by evidence.” Harris, 980 F.3d at 700.

Plaintiff does not contest Defendant’s calculations of the Section 203 claim. The estimate made by
Defendants is reasonable in light of the allegations in the Complaint.

As to a potential award of attorney's fees, it may be included in the amount in controversy. However,
Defendants have not presented evidence as to why the claimed award of 25% is reasonable. The Ninth
Circuit has “declined to adopt a per se rule that ‘the amount of attorney's fees in controversy in class
actions is 25 percent of all other alleged recovery.’” Arias, 936 F.3d at 928 (quoting Fritsch, 899 F.3d at
796).

Taking into account the reduced minimum wage estimate and the elimination of the estimated amount
of attorney’s fees at issue, the amount in controversy is summarized in the following table, and exceeds
$5 million:

                       Claim                                           Amount in Controversy
               Minimum Wage Claim                                           $299,220
             Meal and Rest Break Claims                                    $2,992,200
               Wage Statement Claim                                        $1,574,550
               Waiting Time Penalties                                      $2,407,200
                        Total                                              $7,273,170

For the foregoing reasons, the Motion to Remand is DENIED.


                                                                                                   Page 9 of 15
 Case 2:20-cv-05076-JAK-SP Document 32 Filed 12/28/20 Page 10 of 15 Page ID #:401

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.     LA CV20-05076 JAK (SPx)                                        Date   December 28, 2020
 Title        Keith Tennison v. Hub Group Trucking, Inc. et al.

         B.    The Motion to Dismiss

               1.      Claim-Splitting

                       a)     Legal Standards

The rule on claim-splitting bars plaintiffs from maintaining "two separate actions involving the same
subject matter at the same time in the same court and against the same defendant.” Adams v.
California Dep't of Health Servs., 487 F.3d 684, 688 (9th Cir. 2007), overruled on other grounds by
Taylor v. Sturgell, 553 U.S. 880, 904 (2008). To assess whether this rule applies, Defendants must
“show that the parties are the same,” or in privity with one another, and “that the successive causes of
action are the same.” Bojorquez v. Abercrombie & Fitch, Co., 193 F. Supp. 3d 1117, 1123 (C.D. Cal.
2016). District courts have concluded that “[m]embers of a certified class are considered parties or in
privity with a party for purposes of the claim-splitting rule.” Jensen v. Secorp Indus., No. 2:19-cv-0789-
RGK-GJS, 2019 WL 8064603, at *4 (C.D. Cal. Dec. 9, 2019).

                       b)     Application

Defendants argue that Plaintiff’s claims are “entirely subsumed” by another class action pending in this
District. See Johnson v. Estension Logistics, LLC, No. 5:20-cv-00118-JAK-SP. Although there are
similar claims made in the two actions, the parties are different. Although Plaintiff may be a putative
member of the Johnson class, a plaintiff “who files a proposed class action cannot legally blind
members of the proposed class before the class is certified.” Standard Fire Ins. Co., 568 U.S. at 593
(citing Smith v. Bayer Corp., 564 U.S. 299, 315 (2011)). Further, it is not unusual for similar class
proceedings to be related and then consolidated.

Defendants rely on Cook v. C.R. England, Inc., No. CV 12–3515–GW(CWx), 2012 WL 2373258 (C.D.
Cal. Jun. 21, 2012), where this doctrine was applied to a class action before a class had been certified.
However, in Cook both actions involved the same named plaintiff. Id. at *5 (“The appropriate question is
whether Cook, as an individual plaintiff in both actions, is bringing claims that are impermissibly
duplicative.”). Cook did not hold that an earlier putative class action would bar a later one brought by a
different named plaintiff. Thus, in Cook, “[t]he claims asserted here may very well be properly pled by
other plaintiffs or class representatives in another context.” Id. at *9.

For these reasons, the Motion to Dismiss the FAC under the claim-splitting doctrine is DENIED;
provided, however, this ruling is without prejudice to a renewal of the argument based on the class
certification process in one or both cases.

               2.      First and Third Causes of Action as to Overtime Wages

Plaintiff concedes that he was not eligible for overtime pay and does not oppose Defendant’s Motion to
Dismiss as to these two causes of action. Therefore, the Motion to Dismiss is GRANTED as to the first
and third causes of action.




                                                                                              Page 10 of 15
 Case 2:20-cv-05076-JAK-SP Document 32 Filed 12/28/20 Page 11 of 15 Page ID #:402

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.      LA CV20-05076 JAK (SPx)                                         Date    December 28, 2020
 Title         Keith Tennison v. Hub Group Trucking, Inc. et al.

                3.      Second Cause of Action as to Minimum Wages

                        a)      Legal Standards

Landers v. Quality Comms., Inc. held that, to state a claim under the Fair Labor Standards Act, a
plaintiff “must allege that she worked more than forty hours in a given workweek without being
compensated for the overtime hours worked during that workweek.” 771 F.3d 638, 645 (9th Cir. 2014).
This may be established “by estimating the lengthy of her average workweek during the applicable
period and the average rate at which she was paid, the amount of overtime wages she believes she is
owed, or any other facts that will permit the court to find plausibility.” Id.

Although Landers addressed the Fair Labor Standards Act, district courts have subsequently applied its
reasoning to claims arising under California wage and hour statutes. See, e.g., Boian v. Schneider
Logistics Transloading and Distribution, Inc., No. EDCV 20-109-MWF (AFMx), 2020 WL 5356707, at *8
(C.D. Cal. May 28, 2020) (applying Landers to claims based on meal and rest break violations under
California law); Archuleta v. Avcorp Composite Fabrication Inc., No. CV 18-8106 PSG (FFMx), 2019
WL 1751830, at *2 n.1 (“[Landers] is equally applicable to Plaintiff's California law overtime and
minimum wage claims”). The Ninth Circuit has adopted the same reasoning in unpublished
memorandum dispositions. See, e.g., Boyack v. Regis Corp., 812 F. App'x 428, 430 (9th Cir. 2020);
Marquez v. Toll Global Forwarding, 804 F. App'x 679, 680 (9th Cir. 2020). However, as one district
court has observed:

         Some district courts have held that a plaintiff need not plead facts showing a specific, particular
         workweek where [the wage and hour laws were violated]. Others have held Landers requires
         exactly that. In light of this collective confusion, the only clear lesson from the lower courts’
         application of Landers is that no clear interpretation has emerged.

Perez v. Island Hosp. Mgmt. III, LLC, No. CV 18-4903-DMG (JPRx), 2019 WL 3064113, at *2 (C.D. Cal.
Feb. 8, 2019) (internal citations omitted). Relying on Boon v. Canon Bus. Sols., Inc., 592 F. App’x 631
(9th Cir. 2015). Perez held that a plaintiff must plead facts “demonstrating that there was at least one
workweek” in which the wage-and-hour laws were violated, but need not plead specific dates.” Id. at *2-
3. However, as explained in that decision:

         Requiring plaintiffs to allege specific dates, actual (or approximate) amounts of wages,
         corresponding violations, and other data giving rise to their claims would rachet up the general
         pleading standard such that it would resemble the Rule 9 particularity standard, which, in
         contrast to Rule 8, mandates that plaintiffs state the “the who, what, when, where, and how” of
         their claims.

Id. at *3 (internal citations omitted). This reasoning is persuasive, and it is adopted in this Order.

                        b)      Application

Plaintiff alleges that Defendants “required the members of the Minimum Wage Class to remain under
Defendants’ control without paying,” resulting in an effective wage below the state minimum. Dkt. 1-2 ¶
50. Even under the less stringent interpretation of Landers, this allegation is conclusory and insufficient.
                                                                                                 Page 11 of 15
 Case 2:20-cv-05076-JAK-SP Document 32 Filed 12/28/20 Page 12 of 15 Page ID #:403

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.     LA CV20-05076 JAK (SPx)                                          Date    December 28, 2020
 Title        Keith Tennison v. Hub Group Trucking, Inc. et al.

Although particularity is not required, the Complaint fails to plead any “facts that will permit the court to
find plausibility.” Landers, 771 F.3d at 645.

For the foregoing reasons, the Motion to Dismiss is GRANTED, with leave to amend, as to Plaintiff’s
second cause of action.

               4.      Fourth and Fifth Causes of Action as to Meal and Rest Breaks

                       a)      Legal Standards

Pursuant to 49 U.S.C. § 31141, the Secretary of Transportation is permitted to “void any ‘State law or
regulation on commercial vehicle safety’ that, in the Secretary's judgment, ‘has no safety benefit... [or]
would cause an unreasonable burden on interstate commerce.’” City of Columbus v. Ours Garage and
Wrecker Serv., Inc., 536 U.S. 424, 441 (2002). This authority has been delegated to the head of the
Federal Motor Carrier Safety Administration (“FMCSA). 49 C.F.R. § 1.87(f). If the administrator makes
such a determination, a state “may not enforce” the law or regulation. 49 U.S.C. § 31141(a). Judicial
review of these determinations is available in federal appellate courts. 28 U.S.C. § 2342(a)(3); 49
U.S.C. § 31141(f).

On December 21, 2018, the FMSCA administrator determined that California’s meal and rest break
rules, Cal. Lab. Code §§ 226.7, 512, 516, were preempted. For that reason, they could not be enforced
with respect to drivers of property-carrying commercial motor vehicles subject to hours of service
regulations issued by the FMCSA. Federal Motor Carrier Safety Administration, “California's Meal and
Rest Break Rules for Commercial Motor Vehicle Drivers; Petition for Determination of Preemption,” 83
Fed. Reg. 67470-01 (Dec. 28, 2018) (the “Preemption Determination”).

                       b)      Application

Plaintiff does not dispute that, if the Preemption Determination controls, his meal and rest break claims
are preempted. Instead, he argues that these causes of action should not be dismissed with prejudice,
but that the Court should enter a partial stay.

Consolidated petitions for review of the Preemption Determination are currently pending before the
Ninth Circuit. Int'l Bhd. of Teamsters, et al. v. Fed. Motor Carrier Safety Admin., Nos. 18-73488, 19-
70323, 19-70329, 19-70413. Therefore, a ruling on the Motion is deferred as to Plaintiff’s fourth and fifth
causes of action, and the action is STAYED as to these two causes of action. See Leyva v. Certified
Grocers of Cal., Ltd., 593 F.2d 857, 863 (9th Cir. 1979) (“A trial court may, with propriety, find it is
efficient for its own docket and the fairest course for the parties to enter a stay of an action before it,
pending resolution of independent proceedings which bear upon the case.”).
Within 10 days of the decision by the Ninth Circuit in Int’l Bhd. of Teamsters, the parties shall file a joint
status report, not to exceed five pages, stating their respective and/or collective views on its application
to the issues raised in this action.




                                                                                                 Page 12 of 15
 Case 2:20-cv-05076-JAK-SP Document 32 Filed 12/28/20 Page 13 of 15 Page ID #:404

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.    LA CV20-05076 JAK (SPx)                                         Date    December 28, 2020
 Title       Keith Tennison v. Hub Group Trucking, Inc. et al.

               5.      Sixth Cause of Action as to Wage Statements

                       a)     Legal Standard

California law requires employers to provide their employees with an “accurate itemized statement in
writing” showing gross wages earned, total hours worked, and other pertinent information. Cal. Lab.
Code § 226(a). An employee who is injured as a result of the employer's “knowing and intentional
failure” to comply with these requirements may recover civil penalties. Id. § 226(e). The injury
requirement is satisfied if the employer fails to provide any of the required information and the
employee cannot “promptly and easily determine,” inter alia, the amount of gross or net wages paid or
the total amount of hours worked. Id. § 226(e)(2)(B)(i). “While there must be some injury in order to
recover damages, a very modest showing will suffice.” Jaimez v. Daiohs USA, Inc., 181 Cal. App. 4th
1286, 1306 (2010). See also Varsam v. Lab. Corp. of America, 120 F. Supp. 3d 1173, 1180 (S.D. Cal.
Aug. 3, 2015) (“Labor Code § 226(e) was amended in 2013 to reflect legislative intent that the injury
requirement not be stringent.”).

                       b)     Application

Defendant argue that the Complaint does not adequately allege injury. The allegations as to this cause
of action restate the statutory standard, as well as the one in the applicable Industrial Wage
Commission Order. Dkt. 1-2 ¶¶ 93-94. District courts have dismissed wage statement claims when a
complaintonly contains “a conclusory recitation of [the wage statement provisions] and does not allege
specific facts showing that the wage statements failed to include such information.” Sanchez v. New
York & Co. Stores, Inc., No. 2:20-cv-02380-RGK-GJS, 2020 WL 5498066, at *4 (C.D. Cal. Jun. 29,
2020). Because “allegations that are merely conclusory” need not be credited as true, these allegations
are insufficient when challenged on a motion to dismiss. Sprewell, 266 F.3d at 988.

For the foregoing reasons, the Motion to Dismiss is GRANTED, with leave to amend, as to Plaintiff’s
sixth cause of action.

               6.      Seventh Cause of Action as to Failure to Pay Wages Due at Termination

                       a)     Legal Standard

Under California law, if an employer discharges an employee, the wages that have been earned but not
yet paid, become due and payable immediately. Cal. Lab. Code § 201(a). Similarly, if an employee
resigns, “his or her wages shall become due and payable not later than 72 hours thereafter, unless the
employee has given 72 hours previous notice of his or her intention to quit, in which case the employee
is entitled to his or her wages at the time of quitting.” Id. § 202. An employer who “willfully” fails to
comply with either section incurs civil liability. Id. § 203(a).

                       b)     Application

Defendant argues that the allegations as to this cause of action are conclusory and vague. The
Complaint alleges that Defendants had a “consistent and uniform policy, practice, and procedure of
willfully failing to pay the earned wages” of former employees. Dkt. 1-2 ¶ 102. It is also alleged that
                                                                                              Page 13 of 15
 Case 2:20-cv-05076-JAK-SP Document 32 Filed 12/28/20 Page 14 of 15 Page ID #:405

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.    LA CV20-05076 JAK (SPx)                                         Date   December 28, 2020
 Title       Keith Tennison v. Hub Group Trucking, Inc. et al.

Defendants did not pay members of the LC 203 Class their entire wages due and owing at the time of
their termination or within 72 hours of their resignation, and failed to pay those sums for at least 30
days thereafter. Id. ¶ 103. No further factual details are alleged.

District courts have dismissed Section 203 claims when the allegations only restate the statutory
language. See, e.g., Anthony v. Iron Mountain, Inc., No. CV 20-05932-AB (ASx), 2020 WL 5793449, at
*15-16 (C.D. Cal. Sep. 25, 2020); Soratorio v. Tesoro Refining and Marketing Co., LLC, No. CV 17-
1554-MWF (RAOx), 2017 WL 8220415, at *3 (C.D. Cal. Sep. 11, 2017); Sanchez v. Aerogroup Retail
Holdings, Inc., No. 12–CV–05445–LHK, 2013 WL 1942166, at *14 (N.D. Cal. May 8, 2013). Because
the allegations amount to “naked assertions devoid of further factual enhancement,” they are
insufficient when challenged on a motion to dismiss. Blantz v. Cal. Dep't of Corrs., 727 F.3d 917, 927
(9th Cir. 2013) (quoting Ashcroft, 556 U.S. at 678)).

For the foregoing reasons, the Motion to Dismiss is GRANTED, with leave to amend, as to Plaintiff’s
seventh cause of action.

               7.      Eighth Cause of Action as to Unfair Competition Law

                       a)     Legal Standard

Cal. Bus. & Prof. Code § 17200, (the “UCL”) prohibits “any unlawful, unfair or fraudulent business act or
practice and unfair, deceptive, untrue, or misleading advertising.” The UCL “does not proscribe specific
activities,” but rather, “borrows violations of other laws and treats them as unlawful practices that the
[UCL] makes independently actionable.” Puentes v. Wells Fargo Home Mortg., Inc., 160 Cal. App. 4th
638, 643-44 (2008) (internal quotation marks and citations omitted). Under the UCL, a plaintiff may
seek injunctive relief or restitution. Pulaski & Middleman, LLC v. Google, Inc., 802 F.3d 979, 986 (9th
Cir. 2015) (quoting Cal. Bus. & Prof. Code § 17203).

“[T]raditional principles governing equitable remedies in federal courts... apply when a party requests
restitution under the UCL…in a diversity action.” Sonner v. Premier Nutrition Corp., 971 F.3d 834, 844
(9th Cir. 2020). Therefore, , to state a claim a plaintiff “must establish that she lacks an adequate
remedy at law before securing equitable restitution for past harm under the UCL and CLRA. Id. (citing
Mort v. United States, 86 F.3d 890, 892 (9th Cir. 1996)).

                       b)     Application

Defendants argues that this cause of action must be dismissed because it is derivative of legally
deficient causes of action. Given the disposition of Plaintiff’s other causes of action, the UCL cause of
action also fails. Therefore, the Motion to Dismiss is GRANTED, with leave to amend, as to Plaintiff’s
eighth cause of action.

IV.      Conclusion

For the reasons stated in this Order, the RFN is MOOT, the Motion to Remand is DENIED, and the
Motion to Dismiss is GRANTED-IN-PART and DENIED-IN-PART. Specifically,


                                                                                              Page 14 of 15
 Case 2:20-cv-05076-JAK-SP Document 32 Filed 12/28/20 Page 15 of 15 Page ID #:406

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.     LA CV20-05076 JAK (SPx)                                          Date        December 28, 2020
 Title        Keith Tennison v. Hub Group Trucking, Inc. et al.

        The Motion to Dismiss is DENIED as to the entire Complaint on the grounds that the action
         violates the rule against claim-splitting;
        The Motion to Dismiss is GRANTED as to Plaintiff’s first and third causes of action;
        The Motion to Dismiss is GRANTED, with leave to amend, as to Plaintiff’s second, sixth,
         seventh, and eighth causes of action.
        A ruling on the fourth and fifth causes of action is deferred pending a decision by the Ninth
         Circuit in Int’l Bhd. of Teamsters, and the action is STAYED as to these two causes of action.

Any amended complaint shall be filed within 21 days of the date of the issuance of this Order.

IT IS SO ORDERED.




                                                                                                   :

                                                            Initials of Preparer      TJ




                                                                                                   Page 15 of 15
